 ALBERTSONS, INC.Albertsons, Inc. and United Food and CommercialWorkers International Union, AFL-CIO, LocalNo. 7. Case 27-CA-589126 August 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 29 September 1980 the National Labor Rela-tions Board issued its Decision and Order in thisproceeding,' in which it adopted the Administra-tive Law Judge's refusal to defer to an arbitrationaward and found that Respondent had violatedSection 8(a)(1) of the Act by discharging employeeJeri Smith on 16 February 1978 because she en-gaged in concerted protected activity. Upon a peti-tion for review and a cross-petition for enforce-ment of the Board's Order, the United States Courtof Appeals for the Ninth Circuit reversed theBoard, finding that it failed to consider evidencethat Smith would have been discharged for incom-petency, that there is substantial doubt that Smith's' 252 NLRB 529, former Member Penello dissentingalleged "union activity" was anything more thanpursuance of her own complaints, and that theBoard abused its discretion by not deferring to thearbitrator's decision.2The court remanded the caseto the Board for further consideration consistentwith its opinion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having accepted the remand, acceptsthe court's opinion as the law of the case. We shallaccordingly revoke our prior Decision and Orderin this case and dismiss the complaint in its entire-ty.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that its prior Decisionand Order in this case be, and it hereby is, revokedand the complaint be, and it hereby is, dismissed inits entirety.A l4bertson's. Inc. v. NLRB, 609 F.2d 312 (9th Cir 1982).267 NLRB No. 79483